Attorney’s Docket Number: USP-NT154
Filing Date: 01/21/2022
Claimed Priority Date: 09/24/2020 (DIV of 17/031,073)
Applicant: Huang
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the application filed on 01/21/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The application serial no. 17/580,948 filed on 01/21/2022 has been entered.  Pending in this Office Action are claims 1-20.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “145a” and “143a" have both been used to designate the first expanded portion 145a (see, e.g., Figs. 2, 4 and 25). Consider correcting “143a” to “145a” in Figs. 2 and 25, and “143a’ ” to “145a’ ” in Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US2018/0190809).

Regarding Claim 8, Huang (see, e.g., Figs. 18-19 and Par. [0082],[0084]), in a first embodiment, shows all aspects of the instant invention including a method of preparing a semiconductor device, comprising:
- forming a conductive layer (e.g., silicide layer 55 or S/D region 50) over a semiconductor substrate (see, e.g., Figs. 1B or 1D: silicon substrate 1/300 or fin 5/310)
- forming a conductive line (e.g., wiring pattern 90) over the conductive layer
- forming a conductive contact (e.g., contact 80) between and electrically connecting the conductive layer and the conductive line, wherein forming the conductive contact comprises:
forming a base portion (e.g., portion of 80 at angle 3)
forming a first expanded portion and a second expanded portion laterally extend from the base portion (e.g., left and right portions of 80 between angles and), wherein the first expanded portion and the second expanded portion are separated from the conductive layer (e.g., in the Z direction), and wherein the first expanded portion and the second expanded portion have tapering profiles that taper from the conductive line toward the conductive layer.
Regarding Claim 10, Huang (see, e.g., Fig. 19) shows that the first expanded portion and the second expanded portion of the conductive contact are in direct contact with the conductive line (e.g., 90).
Regarding Claim 11, Huang (see, e.g., Fig. 19) shows that top surfaces of the first expanded portion and the second expanded portion of the conductive contact are substantially coplanar with a top surface of the base portion of the conductive contact.
Regarding Claim 12, Huang (see, e.g., Figs. 18-19) shows that a height of the base portion of the conductive contact is greater than a height of the first expanded portion of the conductive contact and a height of the second expanded portion of the conductive contact in a cross-sectional view along a longitudinal axis of the conductive line.
Regarding Claim 13, Huang (see, e.g., Fig. 19) shows that the first expanded portion and the second expanded portion of the conductive contact have curved sidewalls.
Regarding Claim 8, Huang (see, e.g., Fig. 10 and Par. [0067]-[0069]), in a second embodiment, shows all aspects of the instant invention including a method of preparing a semiconductor device, comprising:
- forming a conductive layer (e.g., silicide layer 55 or S/D region 50) over a semiconductor substrate (see, e.g., Figs. 1B or 1D: silicon substrate 1/300 or fin 5/310)
- forming a conductive line (e.g., wiring pattern 90) over the conductive layer
- forming a conductive contact (e.g., contact 80) between and electrically connecting the conductive layer and the conductive line, wherein forming the conductive contact comprises:
forming a base portion (e.g., portion of 80 at substantially 90 degrees)
forming a first expanded portion and a second expanded portion laterally extend from the base portion (e.g., left and right portions of 80 between angles 90 and), wherein the first expanded portion and the second expanded portion are separated from the conductive layer (e.g., in the Z direction), and wherein the first expanded portion and the second expanded portion have tapering profiles that taper from the conductive line toward the conductive layer.
Regarding Claim 9, Huang (see, e.g., Fig. 10) shows that the first expanded portion of the conductive contact is separated from the second expanded portion of the conductive contact (e.g., in the X direction), and the first expanded portion and the second expanded portion are entirely covered by the conductive line (e.g., 90).
Regarding Claim 14, Huang (see, e.g., Figs. 2-5 and 18-19; and Par. [0082],[0084]), shows all aspects of the instant invention including a method of preparing a semiconductor device, comprising:
- forming a conductive layer (e.g., silicide layer 55 or S/D region 50) over a semiconductor substrate (see, e.g., Fig. 2: silicon substrate 1 or fin 5)
- forming a dielectric layer (e.g., ILDs 40,60) covering the conductive layer (see, e.g., Fig. 2)
- etching the dielectric layer to form an opening (e.g., opening 60A) exposing the conductive layer (see, e.g., Fig. 3)
- etching the dielectric layer to form a first recess and a second recess connecting to the opening (e.g., left and right widened portions of contact opening 60A), wherein a depth of the opening is greater than a depth of the first recess and a depth of the second recess, and wherein the first recess and the second recess have tapering profiles that taper toward the conductive layer (see, e.g., Fig. 5 followed by Fig. 18 and Par. [0082], or Fig. 19 and Par. [0084])
- forming a conductive contact (e.g., contact 80) over the conductive layer, wherein the opening, the first recess and the second recess are filled by the conductive contact (see, e.g., Figs. 18-19)
- forming a conductive line (e.g., wiring pattern 90) over the conductive contact (see, e.g., Figs. 18-19)
Regarding Claim 15, Huang (see, e.g., Figs. 3 and 10; and Par. [0082],[0084]), shows that the opening (e.g., 60A) has a non-tapering profile (e.g., the opening sidewall is substantially vertical at least in the portion between gates of FET1 and FET2).
Regarding Claim 16, Huang (see, e.g., Figs. 2-5 and 18-19; and Par. [0082],[0084]) shows that etching the dielectric layer to form the first recess and the second recess comprises:
- depositing a liner film (e.g., insulating liner layer 70) covering the dielectric layer and lining the opening (see, e.g., Fig. 4)
- etching the liner film to expose portions of the dielectric layer adjacent to the opening (see, e.g., Fig. 5)
- etching the portions of the dielectric layer exposed by the liner film to form the first recess and the second recess (see, e.g., Fig. 18 and Par. [0082], or Fig. 19 and Par. [0084])
Regarding Claim 17, Huang (see, e.g., Fig. 5 and Par. [0055]) shows that the conductive layer (e.g., 55,50) is exposed after the liner film is etched.
Regarding Claim 19, Huang (see, e.g., Figs. 6 and 18-19; and Par. [0057]-[0060]) shows that forming the conductive contact over the conductive layer comprises:
- forming a conductive material (e.g., conductive material layer 80) over the dielectric layer, wherein the opening, the first recess and the second recess are filled by the conductive material
- polishing the conductive material (e.g., by a CMP process) to form the conductive contact.
Regarding Claim 20, Huang (see, e.g., Figs. 10, 18-19) shows that a top surface area of the conductive contact (e.g., 80) is greater than a bottom surface area of the conductive contact, and the top surface of the conductive contact is entirely covered by the conductive line (e.g., 90).

Claims 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US2007/0034955).

Regarding Claim 8, Kim (see, e.g., Figs. 3,4A or 10) shows all aspects of the instant invention including a method of preparing a semiconductor device, comprising:
- forming a conductive layer (e.g., source/drain region 55) over a semiconductor substrate (e.g., semiconductor substrate 10)
- forming a conductive line (e.g., bit line BL) over the conductive layer
- forming a conductive contact (e.g., bit line contact BLC) between and electrically connecting the conductive layer and the conductive line, wherein forming the conductive contact comprises (see, e.g., Figs. 4A,10):
forming a base portion (e.g., “trunk” portion of BLC)
forming a first expanded portion and a second expanded portion laterally extend from the base portion (e.g., “side protrusion” portions of BLC), wherein the first expanded portion and the second expanded portion are separated from the conductive layer (e.g., in the Z direction), and wherein the first expanded portion and the second expanded portion have tapering profiles that taper from the conductive line toward the conductive layer
Regarding Claim 9, Kim (see, e.g., Figs. 3-4A or 10) shows that the first expanded portion of the conductive contact is separated from the second expanded portion of the conductive contact (e.g., in the I--I’ cut/BL direction by intervening “trunk” portion of BLC), and the first expanded portion and the second expanded portion are entirely covered by the conductive line (e.g., BL).
Regarding Claim 10, Kim (see, e.g., Figs. 4A or 10) shows that the first expanded portion and the second expanded portion of the conductive contact are in direct contact with the conductive line (e.g., BL).
Regarding Claim 11, Kim (see, e.g., Figs. 4A or 10) shows that top surfaces of the first expanded portion and the second expanded portion of the conductive contact are substantially coplanar with a top surface of the base portion of the conductive contact.
Regarding Claim 12, Kim (see, e.g., Figs. 4A or 10) shows that a height of the base portion of the conductive contact is greater than a height of the first expanded portion of the conductive contact and a height of the second expanded portion of the conductive contact in a cross-sectional view along a longitudinal axis of the conductive line (e.g., I--I’ cut/BL direction).
Regarding Claim 13, Kim (see, e.g., Figs. 4A or 10) shows that the first expanded portion and the second expanded portion of the conductive contact have curved sidewalls.

Claims 1-2 and 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US2018/0158828).

Regarding Claim 1, Han (see, e.g., Figs. 4-6 and Par. [0041]-[0067]) shows all aspects of the instant invention including a method for preparing a semiconductor device, comprising:
- forming a conductive layer (e.g., cell region 112) over a semiconductor substrate (e.g., semiconductor substrate 100 or active region 104)
- forming a conductive contact (e.g., contact plug 124) over the conductive layer
- forming a conductive line (e.g., bit line BL) over the conductive contact
- wherein an upper portion of the conductive contact has a tapering profile in a first cross-sectional view along a longitudinal axis of the conductive line (e.g., along cut B-B’), and the upper portion of the conductive contact has a non-tapering profile in a second cross-sectional view along a line orthogonal to the longitudinal axis of the conductive line (e.g., along cut A-A’)
Regarding Claim 2, Han (see, e.g., Fig. 5) shows that the tapering profile of the upper portion of the conductive contact in the first cross-sectional view (e.g., 124 along cut B-B’) tapers from a top surface of the conductive contact.
Regarding Claim 4, Han (see, e.g., Fig. 5) shows that an interface area between the conductive contact (e.g., 124) and the conductive line (e.g., BL) is greater than an interface area between the conductive contact and the conductive layer (e.g., 112).
Regarding Claim 5, Han (see, e.g., Fig. 5) shows that the conductive contact (e.g., 124) is entirely covered by the conductive line (e.g., BL).
Regarding Claim 6, Han (see, e.g., Fig. 5) shows that a width of the conductive line is substantially the same as a width of the conductive contact in the second cross-sectional view (e.g., width of BL vs. 124 along the cut A-A’).
Regarding Claim 7, Han (see, e.g., Fig. 7) shows forming a source/drain region disposed in the semiconductor substrate (e.g., drain region 112), wherein the conductive line is electrically connected to the source/drain region through the conductive contact and the conductive layer.
Regarding Claim 8, Han (see, e.g., Figs. 4-6 and Par. [0041]-[0067]) shows all aspects of the instant invention including a method for preparing a semiconductor device, comprising:
- forming a conductive layer (e.g., cell region 112) over a semiconductor substrate (e.g., semiconductor substrate 100 or active region 104)
- forming a conductive line (e.g., bit line BL) over the conductive layer
- forming a conductive contact (e.g., contact plug 124) between and electrically connecting the conductive layer and the conductive line, wherein the forming the conductive contact comprises:
forming a base portion (e.g., portion of 124 above 112 with substantially vertical sidewalls)
forming a first expanded portion and a second expanded portion laterally extend from the base portion (e.g., left and right portions of 124 with angled sidewalls), wherein the first expanded portion and the second expanded portion are separated from the conductive layer (e.g., separated along the B-B’ cut), and wherein the first expanded portion and the second expanded portion have tapering profiles that taper from the conductive line toward the conductive layer.
Regarding Claim 9, Han (see, e.g., Fig. 5) shows that the first expanded portion of the conductive contact is separated from the second expanded portion of the conductive contact (e.g., separated along the B-B’ cut), and the first expanded portion and the second expanded portion are entirely covered by the conductive line (e.g., BL).
Regarding Claim 10, Han (see, e.g., Fig. 5) shows that the first expanded portion and the second expanded portion of the conductive contact are in direct contact with the conductive line (e.g., BL).
Regarding Claim 11, Han (see, e.g., Fig. 5) shows that top surfaces of the first expanded portion and the second expanded portion of the conductive contact are substantially coplanar with a top surface of the base portion of the conductive contact.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US2018/0158828) in view of Huang et al. (US2018/0190809).

Regarding Claim 3, Han (see, e.g., Fig. 5) shows that contact plug 124 is tapered along the entirety of its sidewall along cut B-B’, but he is silent about a lower portion of the conductive contact having a non-tapering profile in the first cross-sectional view.
However, with respect to the particular shape of the conductive contact claimed in the instant application, it is noted that the specification fails to provide teachings about the criticality of the lower portion of the conductive contact having a non-tapering profile in the first cross-sectional view, and absent any criticality, this limitation is only considered to be an obvious modification of the shape of the conductive contact disclosed by Han, as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art, as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide as a matter of choice. See In re Daily, 149 USPQ 47 (CCPA 1976).
Furthermore, the claimed shape is known in the art: Huang, in the related field of contact formation in semiconductor structures, teaches forming a conductive contact 80 between a conductive layer 55 and a conductive line 90, wherein the shape of the contact can be continuously tapered (e.g., Fig. 8), multi-tapered (e.g., Figs. 18 or 19), or having a tapered upper portion with a substantially vertical lower portion (e.g., Fig. 10).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the lower portion of the conductive contact having a non-tapering profile in the first cross-sectional view in the method of Han, because said shape is known in the field of semiconductor contact manufacturing as one of multiple contact shapes for implementing an electrical connection between a conductive layer and a conductive line, as suggested by Huang, and implementing a known electrical connection structure for its known use would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US2016/0079115) in view of Kang et al. (US2014/0210087).

Regarding Claim 14, Lee (see, e.g., Figs. 1-10) shows most aspects of the instant invention including a method of preparing a semiconductor device, comprising:
- forming a conductive layer (e.g., lower pattern 105 of conductive material) over a semiconductor substrate (e.g., semiconductor substrate 100) (see, e.g., Fig. 1)
- forming a dielectric layer (e.g., interlayer insulating layer 120) covering the conductive layer (see, e.g., Fig. 1)
- etching the dielectric layer to form an opening (e.g., first trench 125) exposing the conductive layer (see, e.g., Fig. 2)
- etching the dielectric layer (e.g., by a TCR/etching process) to form a first recess and a second recess connecting to the opening (e.g., top left and top right rounded recesses), wherein a depth of the opening is greater than a depth of the first recess and a depth of the second recess, and wherein the first recess and the second recess have tapering profiles that taper toward the conductive layer (see, e.g., Fig. 8 and Par. [0124]-[0129])
- forming a conductive contact (e.g., conductive upper pattern 170) over the conductive layer, wherein the opening, the first recess and the second recess are filled by the conductive contact (see, e.g., Fig. 10)
However, while Lee is silent about a step of forming a conductive line over the conductive contact, he does disclose that conductive lower pattern 105 can be, e.g., a metal wiring, a gate electrode, or a S/D region (see, e.g., Par. [0073]). As such, it would have been readily apparent to one skilled in the semiconductor art to have further interconnections formed above contact 170, to provide basic electrical connectivity/biasing necessary to the operation of 105. Furthermore, Kang (see, e.g., Figs. 6-8), in the same field of endeavor, similarly teaches forming a contact plug 50 to a lower interconnection 20, and a step of forming an interconnection line 60 over contact plug 50, so as to achieve electrical connectivity to lower interconnection 20.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the step of forming a conductive line over the conductive contact in the method of Lee, as taught be Kang, to achieve electrical connectivity to a lower interconnection.
Regarding Claim 15, Lee (see, e.g., Figs. 1-10), shows that the opening (e.g., 125) has a non-tapering profile.
Regarding Claim 16, Lee (see, e.g., Figs. 3-8) shows that etching the dielectric layer to form the first recess and the second recess comprises:
- depositing a liner film (e.g., liner layer 150) covering the dielectric layer and lining the opening (see, e.g., Fig. 3)
- etching the liner film to expose portions of the dielectric layer (e.g., 120) adjacent to the opening (see, e.g., Fig. 6-7)
- etching the portions of the dielectric layer exposed by the liner film to form the first recess and the second recess (see, e.g., Fig. 8 and Par. [0124]-[0129])
Regarding Claim 17, Lee (see, e.g., Fig. 9) shows that the conductive layer (e.g., 105) is exposed after the liner film is etched.
Regarding Claim 18, Lee (see, e.g., Fig. 9) shows removing the liner film (e.g., 150) after the first recess and the second recess are formed.
Regarding Claim 19, Lee (see, e.g., Fig. 10) shows that forming the conductive contact over the conductive layer comprises forming a conductive material (e.g., upper pattern 170) over the dielectric layer (e.g., 120), wherein the opening, the first recess and the second recess are filled by the conductive material. Additionally, Kang (see, e.g., Figs. 5-8) teaches that conductive material 51,53 and 61,63 overburden removal can be performed through etching or CMP processes. Therefore, Lee in view of Kang teaches a step of polishing the conductive material to form the conductive contact.
Regarding Claim 20, Lee (see, e.g., Fig. 10) shows that a top surface area of the conductive contact (e.g., 170) is greater than a bottom surface area of the conductive contact. Additionally, Kang (see, e.g., Figs. 1 and 8) teaches that the top surface of the conductive contact 50 is entirely covered by the conductive line 60.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814